NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   03-MAR-2022
                                                   08:04 AM
                                                   Dkt. 89 MO
                            NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                 STATE OF HAWAI#I, Plaintiff-Appellee,
                                   v.
              WILLIAM F. PRESCOTT, Defendant-Appellant


          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CRIMINAL NO. 1CPC-XX-XXXXXXX)

                         MEMORANDUM OPINION
   (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)

            Defendant-Appellant William F. Prescott appeals from
the "Judgment of Conviction and Sentence" entered by the Circuit
Court of the First Circuit on August 26, 2020.1 For the reasons
explained below, we vacate the Judgment and remand for a new
trial.
          Prescott was indicted by a grand jury on September 28,
2017. The indictment stated, in relevant part:

                  On or about July 4, 2017, in the City and County of
            Honolulu, State of Hawai#i, WILLIAM F. PRESCOTT did
            knowingly engage in sexual penetration with [CW], who was
            less than fourteen years old, by inserting his penis into
            her mouth, thereby committing the offense of Sexual Assault
            in the First Degree, in violation of Section 707-730(1)(b)
            of the Hawaii Revised Statutes.[2]


      1
            The Honorable Fa#auuga To#oto#o presided.
      2
            Hawaii Revised Statutes (HRS) § 707-730 (2014) provides, in
relevant part:
                                                                (continued...)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Prescott pleaded not guilty. He informed the State he intended
to rely on the defense of alibi.
          Prescott's jury trial began on February 10, 2020.
During opening statement, his attorney told the jury "[Prescott]
could not have done it because he wasn't there and he was . . .
continuously with other people who can corroborate and verify
that he was not in [CW's] house and could not have done this."

          STATE'S CASE

          CW was 14 years old when she testified at trial. In
2017 she was 12 years old. She lived with her parents, two
brothers Gordon and D.J., a sister, Prescott, and Daniel
(Prescott's older brother). Prescott was a friend of D.J.
Prescott stayed downstairs with CW's brothers. On July 4, 2017,
CW was to perform a dance with a church group at Ke#ehi Lagoon,
for Samoan Flag Day. Earlier that day, she practiced with other
church members at Kam Field park, then went home with her father
and sister to get ready for the performance. She went downstairs
to shower. Her father and sister stayed upstairs. She was
wearing a bra and panties, and was wrapped in a towel. She went
into Gordon's room to look for a Q-tip. She did not find one, so
she went into D.J.'s room to look. Prescott was in D.J.'s room.
CW did not expect to see Prescott in D.J.'s room. He was wearing
sweat pants. He was not wearing a shirt.
          Prescott asked CW who was home.
          CW replied, "me, my sister, and my dad."
          Prescott closed the bedroom door. He asked CW for a
massage. She sat at the edge of the bed. When she turned her
head she saw Prescott's "penis sticking out of his pants." It

     2
          (...continued)
          Sexual assault in the first degree. (1) A person commits
          the offense of sexual assault in the first degree if:

               . . . .
               (b)   The person knowingly engages in sexual
                     penetration with another person who is less than
                     fourteen years old[.]

                                    2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

was pointing up. Prescott forced her head down "to like try to
suck it." She told him to stop. He did not stop. She scooted
backward to get away. He pulled her waist and laid her on the
bed. He started climbing on her. He kissed her. He said, "make
sure not to tell your brothers." Prescott forced his penis into
her mouth. After a few seconds, there was a noise "and then he
got off real quickly and [CW] ran straight to the bathroom." She
rinsed her mouth because she "didn't want his penis germs to be
in [her] mouth." She showered, then went upstairs to change her
clothes. But before she went upstairs, Prescott said "make sure
not to tell anybody." She did not tell her father or her sister
what happened. She was afraid she would be spanked by her
father. CW went with her father and sister to Ke#ehi Lagoon.
She did not tell her mother or her brothers what happened.
          She eventually told Daniel what happened. She thought
"the older brother would put him in check and tell him why he did
that." That was when her cousin Fili found out. Fili went to
CW's house. It was nighttime. They were outside the house.
Prescott, Daniel, and her sister were also there. She felt
scared. She told them what happened. Prescott denied it. She
"felt kind of upset[] . . . '[c]ause he's lying." Daniel
believed Prescott.
          CW's friend convinced her to tell Bishop Lesa from her
church what happened. She did. Bishop Lesa encouraged her to
tell her parents. [CW] did not tell her parents because she "was
afraid that [she] might get lickens, spankings."
          Fili testified that she was at work when she received a
call from Daniel, who said he needed to talk to her about
Prescott and CW. After work, Fili went to CW's house. CW's
parents were not home. Daniel suggested to Fili they get
Prescott and CW face-to-face to say what happened. Prescott said
that on July 4, 2017, he had come home from work with D.J. He
was in Gordon's room, resting before going to Ke#ehi Lagoon to
perform for Samoan Flag Day. CW came downstairs. Prescott told
CW she could not be downstairs because the rule in the house was

                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

"the girls cannot go downstairs and the boys can't go upstairs."
CW "was breaking down, she was crying, she was trying to explain
her side." Fili was "shocked" and "was trying to see what really
happened." The meeting ended when CW's parents came home.
          Bishop Lesa testified that CW came to talk to him. She
was nervous and crying. She told him what happened with
Prescott. He advised her to tell her parents. A week later, he
learned that CW had not told her parents. He told CW that he
would have to call her parents in and share what happened.
          CW's father testified that on Tuesday, July 4, 2017, he
took [CW] and her sister to Kam Field park to practice the dance
they were to perform that night. They went home to shower before
the performance. His older daughter showered upstairs, and CW
showered downstairs, while he got dressed. After 30 minutes they
left for Ke#ehi Lagoon. Bishop Lesa later told him what happened
between CW and Prescott. He was angry because he let Prescott
stay in his house. His wife was angry with him for letting
Prescott stay in their house.
          CW's mother testified that on July 4, 2017, she and
Gordon went to prepare the food booth at Ke#ehi Lagoon. Her
husband and their daughters went to the park for dance practice.
She thought D.J. had gone to work with Prescott. Her husband and
daughters arrived at Ke#ehi Lagoon between 3:00 to 4:00 p.m.
Later, D.J., Prescott, and Daniel came to the food booth to eat
before their performance. One day, she came home and found CW,
her other daughter, Fili, Daniel, D.J., and Prescott outside
their garage. They stopped talking when she came home. CW
looked like she had been crying. She asked CW why she was
crying. CW said she had something in her eyes. Bishop Lesa
later spoke with CW's mother and father, after church. CW's
mother went home and told Daniel that she did not want him and
Prescott living in her house. She then went to the police.
          CW's sister testified that she learned from Fili what
happened between CW and Prescott. She met with Fili, CW, Daniel,
and Prescott outside their house. CW told them what Prescott

                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

did. Prescott denied it; "He said he was at work." CW was
crying. CW's sister corroborated CW's and her father's testimony
about practicing at Kam Field, going back to the house, getting
ready for the performance, and going to Ke#ehi Lagoon.
          D.J. testified that he woke up a little after 7:00 a.m.
on July 4, 2017. Prescott was at his house. D.J. drove Prescott
and a friend named Alex to work at a job in Kāne#ohe. They
finished work around 1:30 or 2:00 p.m. D.J. drove them back to
D.J.'s house. D.J. dropped Prescott off at his house at about
2:30 p.m. D.J. and Alex went "[s]omewhere in Kalihi" to pick up
uniforms for the dance performance that night. They went back to
the house at about 3:30 p.m., got Prescott, and drove to Ke#ehi
Lagoon. They got to Ke#ehi Lagoon at about 4:00 p.m. They met
up with Prescott's friend Browny and rehearsed. There was a
rugby tournament going on but D.J. testified that Prescott did
not play. D.J. first learned of CW's allegations about Prescott
during the meeting Fili called outside his and CW's house.
          The State rested its case. Prescott moved for a
judgment of acquittal. The circuit court denied the motion.

          DEFENSE CASE

           Prescott chose to testify. He worked side demolition
jobs with D.J. When they worked, he would stay at D.J.'s house
so D.J. would not have to drive to pick him up. Prescott stayed
at D.J.'s house the night of Sunday, July 2, 2017, because they
worked on Monday, July 3. They worked until noon, then went to
Ke#ehi Lagoon to practice the dance for Samoan Flag Day with
Browny. After practice, D.J. left and Prescott watched the rugby
game with his girlfriend, Lepa. After the rugby game he watched
Lepa play volleyball. After the volleyball game, he told Lepa he
was going to mix (prepare and drink kava) with his friend Finau.
He caught a ride with his friends Tereena and Leilani.      Finau was
with them in the car. They left Ke#ehi Lagoon around 8:00 p.m.
On the way to #Ewa Beach, they picked up Galo in Red Hill. They
got to #Ewa Beach at about 9:00 p.m.    They mixed there until 9:00

                                  5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

or 10:00 the next morning, July 4. Prescott left in the car with
Tereena, Leilani, Finau, and Galo. They dropped Galo off, then
went to Lepa's home in Kūhiō Park Terrace (KPT). Finau (who also
lived in KPT) went home.
          Prescott testified that he slept at Lepa's place. He
planned to go to Ke#ehi Lagoon to watch Lepa play volleyball and
for his dance performance. He had been awake the entire night,
so he went to sleep between 10:00 and 11:00 a.m. Lepa woke him
at about 2:00 or 2:30 p.m. Tereena and Leilani came to pick them
up. Finau was with them. They went straight to Ke#ehi Lagoon.
They arrived around 3:00 p.m. Browny asked him to play rugby
because they needed players. He played rugby, then practiced for
the dance performance. The performance lasted 30 minutes to an
hour. He then went to watch Lepa's volleyball game. The
volleyball game ended at about 8:00 p.m. Daniel picked him and
Lepa up around 9:00 or 10:00 p.m. They went to Foodland, stopped
at Lepa's house, then continued to celebrate Finau's birthday in
the parking lot of KPT. He slept at Lepa's house that night. On
July 5, he woke up and went to D.J. and CW's house. D.J. worked
that day, but Prescott did not work with D.J.
          Prescott learned of CW's sexual abuse allegations some
time later, when Daniel called him. Daniel asked him to go to
CW's house to meet with him. When he got to the house Fili,
Daniel, CW's sister, and CW were there. D.J. arrived later.
Prescott was accused of sexually assaulting CW. Prescott
responded to CW, "saying why would you say this about me. And
telling her why would you do it, like say those kind stuffs."
Prescott further testified:

                A.    Because when she accused me of rape I then said
          that when she came into the room, I told her what are you
          doing down here that you need to leave.

                Q.    Okay. When was it that this, she came into the
          room and you told her you need to leave, do you know when
          that happened?
                A.   Not too sure.

                Q.   Was it during the Flag Week?

                                     6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                A.   Not too sure.
                Q.   But other than that had you had any kind of
          interactions really with [CW]?
                A.   No.

Prescott said he wanted to talk to CW's parents, who would
understand. CW then "said that I didn't do it." They shook
hands then went into the house. At trial, Prescott denied having
any kind of improper sexual contact with CW.
           Browny testified that he had known Prescott for 8-10
years, and their mothers "are real good friends." Browny's rugby
team played in a tournament during Samoan Flag day. There was a
game on July 4, 2017. It started at 2:30 p.m. His team was
short players so he asked Prescott to play with them. There was
a uniform for Prescott because "the team brings the uniforms."
Browny also danced with D.J. and Prescott later that evening.
The rugby game ran late, so they did not have time to shower.
"We had to run off, take off our clothes that we were using for
the game, put on our costumes to perform and then head over to
the stage to wait." After the performance, they changed out of
their costumes, got something to eat, then watched Lepa play
volleyball.
           Lepa testified that Prescott is the father of her
children, a 1 year old and a 10 month old. In July 2017 they had
been together for a month or two. She played in the Samoan Flag
Day volleyball tournament. On July 3, Prescott watched her game.
After her game finished, she went home, and Prescott left with
Tereena and Leilani. She next saw Prescott at 9:00 or 10:00 a.m.
on July 4. He was in a car with Tereena, Leilani, and Finau.
Prescott got out of the car and went into Lepa's house. He went
to sleep. Lepa woke Prescott up when it was time to go to Ke#ehi
Lagoon for her volleyball tournament. They got a ride from
Tereena and Leilani. They left at about 3:00 p.m. They got to
Ke#ehi Lagoon at almost 4:00 p.m. Prescott went to "his rugby."
They played their games at the same time. She next saw Prescott
at about 7:00 p.m. He was watching her volleyball game.
                                     7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

           Finau testified that he was born on the 4th of July.
On the evening of July 3, 2017, Tereena and Leilani took Finau to
#Ewa Beach to mix. Prescott and Galo were also with them. They
mixed for 12 hours, to celebrate Finau's birthday. Other people
were also present. Finau took a video with his phone at 3:17
a.m. on July 4. He testified that Prescott was shown in the
video, and in a screenshot time-stamped July 4, 2017 at 3:19 a.m.
The video and screenshot were admitted into evidence.

          VERDICT

          The State's and Prescott's counsel gave closing
arguments on February 13, 2020. The jury found Prescott guilty
as charged the same day. On August 26, 2020, Prescott was
sentenced as a youthful offender to eight years in prison, with
credit for time served. This appeal followed.

          APPEAL

          Prescott raises a single point of error: "The DPA
[deputy prosecuting attorney] committed misconduct during his
closing argument that deprived Prescott of his right to a fair
trial."
          Prescott did not object during the State's closing
argument. "Normally, an issue not preserved at trial is deemed
to be waived. But where plain errors were committed and
substantial rights were affected thereby, the errors may be
noticed although they were not brought to the attention of the
trial court." State v. Fagaragan, 115 Hawai#i 364, 367-68, 167
P.3d 739, 742-43 (App. 2007) (cleaned up). We review for plain
error because of Prescott's contention that his constitutional
right to a fair trial was violated.




                                  8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          "Allegations of prosecutorial misconduct[3] are
reviewed under the harmless beyond a reasonable doubt standard,
which requires an examination of the record and a determination
of whether there is a reasonable possibility that the error
complained of might have contributed to the conviction." State
v. Rogan, 91 Hawai#i 405, 412, 984 P.2d 1231, 1238 (1999)
(cleaned up). We make the determination by considering: (1) the
nature of the conduct; (2) the promptness of a curative
instruction; and (3) the strength or weakness of the evidence
against the defendant. Id. "Misconduct of a prosecutor may
provide grounds for a new trial if there is a reasonable
possibility that the misconduct complained of might have
contributed to the conviction." Id. (citation omitted).

           1.    Nature of Conduct

          Prescott contends that the DPA, in closing argument:
expressed his personal opinion about Browny's credibility;
personally vouched for CW's credibility; and argued that Prescott
had the bias, interest, and motive to testify falsely because he
was the defendant. We conclude the DPA's arguments about
Browny's and CW's credibility were not improper, but the DPA's
argument about Prescott's credibility violated State v. Basham,
132 Hawai#i 97, 115, 319 P.3d 1105, 1123 (2014).
           "It is well-established under Hawai#i case law that
prosecutors are bound to refrain from expressing their personal
views as to a defendant's guilt or the credibility of witnesses."
Basham, 132 Hawai#i at 115, 319 P.3d at 1123 (cleaned up).
"Prosecutors may, however, cite to specific facts or evidence
indicating the lack of trustworthiness of the witness or
defendant when discussing a witness or defendant's testimony
during summation." State v. Salavea, 147 Hawai#i 564, 582, 465


      3
            "The term 'prosecutorial misconduct' is a legal term of art that
refers to any improper action committed by a prosecutor, however harmless or
unintentional." State v. Underwood, 142 Hawai#i 317, 325 n.12, 418 P.3d 658,
666 n.12 (2018) (citation omitted) (underscoring omitted).

                                      9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

P.3d 1011, 1029 (2020) (citing State v. Walsh, 125 Hawai#i 271,
295, 260 P.3d 350, 374 (2011)) ("[T]he prosecution is free to
refer to specific inconsistencies and contradictions in a
defendant's testimony or with other evidence[.]"). "A statement
about a witness's credibility that is made without reference to
the evidence or facts supporting the assertion amounts to an
expression of personal opinion." Id. (footnote omitted) (citing
Basham, 132 Hawai#i at 118, 319 P.3d at 1126) (noting that
prosecutor's argument that defendant had "no reason to tell you
the truth" was improper because it was not based on the evidence
or a reasonable inference drawn from the evidence).
          Concerning Browny's credibility, the DPA argued (the
portions challenged by Prescott's point of error are shown in
bold italics):

                Defense witnesses, Browny. Browny came here and said
          that, you know what, I was with the defendant from 8:30 in
          the morning all the way to night on the 3rd. You know
          that's false because the defendant already said he went to
          work with the –- with D.J. Browny is already credibility
          shot. He wants you to believe that he was just with him.
          He doesn't know, he was just out with him the whole time.

                The only time he wasn't with him is on the 4th when he
          came there and he needed all these players, remember that?
          He was short. This is July 4th, think about this. He has
          his own league. July 4th when everybody is off, the most
          important day that they're playing rugby and he can't find
          people to show up. He's got 20 to 30 dancers couple of
          hours before and he can't find enough players that he needs
          the defendant to play for him.

                 These players are in a league. Browny wants you to
          believe that he brings the uniforms, all these uniforms to
          grown people, grown men playing rugby. They can do their
          own uniform. They can wash their own uniform. But Browny
          wants you to believe that he's the den mother taking care of
          all this, bringing the uniforms for the dance, bringing the
          uniforms for the rugby. Think about it, it doesn't make any
          sense.
                 And luckily he had cleats for the defendant too,
          right, that day that fit him playing rugby. Hogwash. He
          wasn't playing rugby. That's what Browny wants you to
          think.
                And Browny, what did he say, oh, I only known him like
          nine years. But after a while, oh, 15 years. Our parents
          are good friends. Known him. I only know D.J. and [CW's
          family] since May, that's two months before that. Who's his
          allegiance too? [sic] Who's his bias for? The defendant.


                                    10
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Think about this.

           Prescott contends that the DPA's argument was similar
to the argument at issue in Basham. In that case the deputy
prosecuting attorney argued: "On behalf of the prosecution, I
adamantly state to you, that [the State's witnesses] have been
completely credible witnesses, that they are worthy of your
belief." Basham, 132 Hawai#i at 115, 319 P.3d at 1123. That
argument, the supreme court noted, was similar to those held
improper by State v. Marsh, 68 Haw. 659, 660-61, 728 P.2d 1301,
1302 (1986) (prosecutor improperly expressed personal opinion by
stating, "I feel it is very clear and I hope you are convinced,
too, that the person who committed this crime was none other than
[defendant]," and referring to defense witness's alibi testimony
by stating, "I sincerely doubt if [witness] had seen [defendant]
there.") and State v. Sanchez, 82 Hawai#i 517, 534, 923 P.2d 934,
951 (App. 1996) (prosecutor improperly asserted "personal
evaluation of the credibility of certain witnesses in final
argument" by using personal pronoun "I."). Basham, 132 Hawai#i
at 115, 319 P.3d at 1123.
           The DPA's argument about Browny was not like the ones
at issue in Basham, Marsh, or Sanchez. Browny's testimony
presented a potential alibi for Prescott — that Prescott was at
Ke#ehi Lagoon playing rugby at the time he allegedly sexually
assaulted CW. The DPA challenged Browny's credibility by
establishing the length of time he had been friends with
Prescott; that their mothers were friends; and questioning
Prescott's ability to fill in on Browny's rugby team without
having a uniform or cleats. The DPA did not express a personal
opinion about Browny's credibility. Nor was the DPA's use of the
colloquial "hogwash" improper under the circumstances. See State
v. Clark, 83 Hawai#i 289, 304-05, 926 P.2d 194, 209-10 (1996)
(where prosecutor described defendant's testimony as "a
cockamamie story[,]" supreme court stated "the use of [a] slang
term, if supported by evidence, is not improper argument.").


                                  11
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Of CW's credibility, the DPA argued (the portions
challenged by Prescott's point of error are shown in bold
italics):

                Who is that witness that the State's asking you to
          believe? [CW]. It's [CW]. She came here and testified.
          You be the judges whether she's lying, mistaken, or telling
          the truth. That 12-year-old girl, is she smart enough to
          make up something like that? Is [CW] believable? The
          answer is yes.

                What did [CW] tell you? [CW] tells you that all she
          remembers is on the 4th it was a very important day, she had
          to perform. She went to go practice with her dad and her
          sister. They came home. [CW] tells you that she went
          upstairs to get her clothes and because her dad and her
          sister were taking the only other bathroom she had to go
          downstairs.
                 She left her clothes upstairs. She was wrapped in a
          towel and she went downstairs. She said she needed Q-tips
          so she went to [Gordon]'s room because usually [he] has the
          Q-tips. No Q-tips. So she went to [D.J.]'s room then
          that's where the defendant was. She opens the door -- the
          defendant opens the door and she goes inside looking for the
          Q-tip.
                What does she tell you the defendant asked her? Who's
          home. She tells him, oh, my dad and sister are upstairs
          taking a shower right now. You're not suppose [sic] to be
          down here, that's what he says. But she says that's not
          what happened. What he said was, I want you to massage
          something. So he closes the door and she sits on the bed
          and what does he do? Grabs her head, exposes his penis and
          forces her head down to his penis trying to make her suck
          his penis. She says she's fighting him off, that her neck
          hurt so badly, but she does.

                Then what does he do? He grabs her and pulls her onto
          the bed. And she's scooting back on the bed. And that's
          how she gets to the middle of the bed. And what does he do
          as he's trying to kiss her now at this time? Don't tell
          your brothers. And then he kisses her, straddles her. Gets
          on top of her. And now he's there with his hand taking his
          penis and trying to stick it into her mouth. And she's
          fighting him off, telling him no, and stop. She tells you
          that. She said she trying [sic] to cover her hand but he
          removes her hand away.

                Then she tells you, she shows you on the stand how he
          pinches her mouth open so he can stick his penis into her
          mouth. She explains that to you. She shows that to you.
          Is that girl devious enough to make up something like that?
          You be the judges of that. If she's trying to make up this
          story. She doesn't have to. She can just say he tried to
          touch me. She could make up a story, you know, so easily
          and so believable why do all that? Why complicate things?
          Why say my dad didn't hear. Why say, you know, I couldn't
          yell because he was covering my mouth. She said she just
          didn't yell. She didn't think anybody would hear. Why make


                                    12
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          her own case more difficult? Because she's credible.
          Everybody knows she's credible.

                So then what happens? He hears a noise. She says she
          believes it's the neighbors but he hears a noise and he
          takes his penis out of her mouth and gets off. And what
          does she do? She runs to the bathroom. What's the first
          thing this girl -- 12-year-old does is wash her mouth out.
          Why? Because she doesn't want his penis germs in her mouth,
          that's what she tells you. And then she takes a shower.
          And then she goes to perform. Doesn't say nothing to dad.
          Doesn't say nothing to her sister. Why? Don't tell nobody.

                That's what happened, ladies and gentlemen. Why make
          her case difficult? Why? Why make it up? She's not mad at
          the defendant. Nobody -- defendant says that I don't have
          my problems with her. She has no reason to make this up.
          She has no animosity against the defendant. She's not mad
          at the brother. Not trying to get back at the brother. She
          has no reason to make this up. No reason to just bring this
          up out of the blue.

                What does she have to gain from this? What does she
          gain from this really? Two-and-a-half years later she's
          still dealing with this. What does she gain from it?
          Having to confront the brother. Having to talk to the
          Bishop. Having to explain to her parents. What did she
          lose? Her brother lost a good friend. She broke up that
          relationship, right? That was her intent, a 12-year-old?

                . . . .
                Is [CW] believable? The answer is yes. [CW],
          12-years-old. Is she believable? The answer is yes. Why?
          Because she was sexually assaulted by the defendant on July
          4th, 2017 when the defendant stuck his penis into her mouth,
          into her [sic] mouth of a 12-year-old. Thank you.

          The DPA's argument concerning CW's credibility was not
improper. The DPA did not express a personal belief in CW's
testimony. Rather, the DPA summarized CW's testimony and argued
that: a 12-year-old could not make up such a detailed story; CW
bore no grudge against Prescott or Daniel; and the consequences
to CW — having to tell her story to her cousin, brother, sister,
and Daniel (when the group met outside CW's house), having to
tell Bishop Lesa, having to tell her parents, having her brother
lose a good friend — made it unlikely that CW was not telling the
truth. On this record, the argument was not improper.
          About Prescott, the DPA argued (the portions challenged
by Prescott's point of error are shown in bold italics):


                                    13
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                  When the defendant testifies, ladies and gentlemen,
            his credibility is to be tested in the same manner as any
            other witness. This is in your instructions. And
            understand that he doesn't get points because he testified.
            He does not get points because he testified. Once he goes
            up there and he says I didn't do this. I didn't do this,
            this, this, this, this. You can now base your credibility
            as any other witness. Those credibility factors work for
            him too. Does he have an interest, motive, or bias in this?
            Absolutely. He's on trial. What is he going to say? He
            has to say I was with somebody. I was with Finau. I was
            with Browny. I was with Lepa. I didn't do this. I
            couldn't have done this. He has to say that.

            The Hawai#i Supreme Court has held:

                  A suggestion that defendants have no reason to tell
            the truth impinges upon fundamental principles of our system
            of justice, including the presumption of innocence, the
            burden of proof upon the government, the right to testify
            without penalty, and the right to a fair trial with an
            unbiased jury.

                  . . . .
                  Generic arguments by the prosecutor that defendants,
            by virtue of being defendants, have no reason to tell the
            truth or have the greatest incentive to lie also transform a
            defendant's decision to testify at trial into an automatic
            burden on credibility. Although the prosecution is allowed
            wide latitude when making closing remarks, a prosecutor's
            comments may not infringe on a defendant's constitutional
            rights. Generic arguments that a defendant is not a
            credible witness because of the defendant's status, like
            generic accusations of tailoring,[4] discourage a defendant
            from exercising [their] constitutional right to testify on
            [their] own behalf.

Basham, 132 Hawai#i at 116-18, 319 P.3d at 1124-26 (cleaned up);
see also Salavea, 147 Hawai#i at 585, 465 P.3d at 1032
(reaffirming that "it is improper for prosecutors to make generic
arguments regarding a defendant's credibility during summation")
(cleaned up). Here, the DPA's rhetorical question and answer
("Does he have an interest, motive, or bias in this? Absolutely.

      4
            "A generic tailoring argument occurs when a prosecutor states that
the defendant was able to sit through the trial and hear the testimony of
other witnesses, thereby allowing the defendant the opportunity to shape
[their] testimony to fit that of other witnesses, even when there is no
evidence that defendant has actually done so." Basham, 132 Hawai#i at 116,
319 P.3d at 1124 (cleaned up). "[I]t is improper, under article I, section 14
of the Hawai#i Constitution, for the prosecution to make generic accusations
during closing argument that a defendant tailored [their] testimony based
solely on the defendant's exercise of [their] constitutional right to be
present during the trial." Id. (cleaned up).

                                      14
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

He's on trial.") and assertion that Prescott "has to say" he
"didn't do this. [He] couldn't have done this" was misconduct
because it was "uncoupled from evidence showing the defendant has
a particular interest in the outcome separate from the generic
interest shared by all defendants in criminal cases." Salavea,
147 Hawai#i at 585 n.29, 465 P.3d at 1032 n.29. This factor
weighs in favor of Prescott.

            2.    Curative Instruction

           No curative instruction was given because Prescott did
not object to the State's generic credibility argument.5 This
factor also weighs in favor of Prescott. State v. Wakisaka, 102
Hawai#i 504, 516, 78 P.3d 317, 329 (2003).

            3.    Strength of Evidence

           The third factor requires that we "weigh the evidence
supporting the defendant's conviction." State v. Williams, 149
Hawai#i 381, 396, 491 P.3d 592, 607 (2021) (citing Underwood, 142
Hawai#i at 328, 418 P.3d at 669). "When evidence is so
overwhelming as to outweigh the inflammatory effect of the
improper comments, reviewing courts will regard the impropriety
as ultimately harmless." Id. (citing Underwood, 142 Hawai#i at
328, 418 P.3d at 669). However, "when it cannot be said beyond a
reasonable doubt that the same result would have been reached
absent the improper conduct[,] the defendant's conviction must be




      5
            Although Prescott did not object to the DPA's closing argument,
his counsel responded during Prescott's own closing:
                  Really, the two arguments that the State keeps coming
            back to them [sic] are bias, interest, and motive. And they
            also say, you know, [Prescott], his testimony, well, he's
            biased. Well, any innocent person who takes the stand has
            an interest and motive in telling a story that backs him up.
            So I mean saying that he's biased, of course, he's a
            defendant. Yes, he has an interest in the outcome of this
            case. There's nothing I can do about that.



                                      15
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

vacated." Id. (citing Underwood, 142 Hawai#i at 328, 418 P.3d at
669) (cleaned up).
          In Underwood, the defendant was convicted of unlawful
imprisonment in the second degree and abuse of a family or
household member. On appeal, Underwood argued that the deputy
prosecuting attorney's closing argument — that defense counsel
attempted to induce the complaining witness to fabricate her
testimony — was prosecutorial misconduct. The supreme court
noted that testimony from other witnesses and physical evidence
indicated the circumstances were generally consistent with the
complaining witness's account of events. However, the
complaining witness was the only person who described the actual
acts constituting the offenses. 142 Hawai#i at 328-29, 418 P.3d
at 669-70. Under those circumstances, the supreme court noted:

                When a conviction is largely dependent on a jury's
          determination as to the credibility of a complainant's
          testimony, we have held that the evidence of the offense is
          not so "overwhelming" that it renders the prosecutor's
          improper statements harmless beyond a reasonable doubt. The
          potential for prejudice is particularly evident where, as
          here, the improper comments specifically concerned the
          credibility of the testimony on which the case turned.

Id. at 329, 418 P.3d at 670 (citations omitted). The supreme
court vacated Underwood's conviction.
          In Williams, the defendant was convicted of sexual
assault. On appeal, Williams argued three instances of
misconduct by the deputy prosecuting attorney. 149 Hawai#i at
393, 491 P.3d at 604. The complaining witness was the only
witness "who could describe the actual acts constituting the
offenses." Id. at 397, 491 P.3d at 608. Under those
circumstances, the supreme court held that "[t]he evidence
against Williams was not so overwhelming that it rendered the
prosecutor's misconduct . . . harmless." Id. The supreme court
vacated Williams' conviction.
          In this case, the State called a number of witnesses —
CW's sister, D.J., and Fili — to challenge Prescott's defense
("he could not have done it because he wasn't there."). Each of

                                   16
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

those witnesses had a potential bias in favor of their relative,
CW. See State v. Tuua, 125 Hawai#i 10, 17, 250 P.3d 273, 280
(2011) ("Because this was a case involving the credibility of
witnesses, each of whom arguably had a potential interest or
bias, it weighs against holding that the improper statement was
harmless.").
          Moreover, even if Prescott was at CW's house on the
afternoon of July 4, 2017, his being there is not an element of
sexual assault in the first degree. The criminal act is "sexual
penetration[.]" HRS § 707-730(1)(b). CW was the only witness
who testified about the alleged act constituting Prescott's
offense. Under those circumstances, we cannot say that the
evidence against Prescott was so "overwhelming" that it rendered
the prosecutorial misconduct harmless beyond a reasonable doubt.
Underwood, 142 Hawai#i at 329, 418 P.3d at 670; Williams, 149
Hawai#i at 397, 491 P.3d at 608. This factor weighs in favor of
Prescott.

          CONCLUSION

          Based on the foregoing, all three Rogan factors weigh
in favor of Prescott, and the prosecutorial misconduct was not
harmless beyond a reasonable doubt. Accordingly, we vacate the
Judgment entered by the circuit court on August 26, 2020, and
remand to the circuit court for a new trial.
          DATED: Honolulu, Hawai#i, March 3, 2022.
On the briefs:
                                      /s/ Keith K. Hiraoka
Randall K. Hironaka,                  Presiding Judge
for Defendant-Appellant.
                                      /s/ Clyde J. Wadsworth
Donn Fudo,                            Associate Judge
Deputy Prosecuting Attorney,
City and County of Honolulu,          /s/ Karen T. Nakasone
for Plaintiff-Appellee.               Associate Judge




                                 17